In the recent case of W. U. T. Co. v. Barbour,89 So. 299,1 we held, upon very deliberate consideration, that when a telegraph company is unable after due diligence to deliver a message to the sendee, the law implies from the contract relation a duty to promptly exercise reasonable diligence in informing the sender of such inability and failure. We are now urged *Page 513 
to reconsider that question and to repudiate the doctrine there announced. We are satisfied, however, with its rationale as well as its sound policy, and now reaffirm it.
The complaint herein, which seeks a recovery for defendant's violation of that duty, is identical with, or substantially like, the complaint in the Barbour Case, supra, which we held to be sufficient against the numerous grounds of demurrer assigned. We therefore hold, without further discussion, that the demurrer herein was properly overruled.
In order to recover under such a complaint, plaintiff was bound to prove, not only the breach of duty complained of, but also its proximate causation of the injuries alleged — i. e., that if the sender had been informed with reasonable promptness of defendant's failure to deliver his telegram to his father-in-law, he could and would have seasonably communicated with him by some other available means, and that he (the father-in-law) could and would have responded to the message by going to the sender's home in time to afford him the consolation and help, the deprivation of which resulted in the mental anguish of which he complains.
The trial court did not err in permitting the sendee, Manderson, to testify that had he gotten the message he could and would have gone to the sender's home at Kellerman. Such testimony has been long since held admissible in that form, and we are not now disposed to reopen the question. W. U. T. Co. v. Heathcoat, 149 Ala. 623, 631, 43 So. 117; W. U. T. Co. v. Benson, 159 Ala. 254, 274, 48 So. 712.
It is insisted for appellant that the evidence does not show that, had the sender of the message been promptly notified of nondelivery, he could have procured the presence of the sendee in time for his wife's funeral and seasonably for his aid and comfort. We think, however, that that question was fairly one of inference for the jury.
The sendee was at home on the 5th and 6th of March, the dates on which the two messages were delivered for transmission, and was able and willing at that time to go to his son-in-law's. He was living near Grimes "in March," and the jury could well infer that he was also accessible, and able and disposed to do, on Sunday, what he could and would have done the day before. Moreover, plaintiff testified that he could have reached his father-in-law by automobile, and thus procured his presence. He was not more than 20 miles away, and a few hours would have sufficed for going and returning. Hence, whether or not plaintiff was injured by the breach of duty in question was on the whole evidence a question of fact for the jury.
The trial judge, however, instructed the jury that plaintiff was entitled to recover if they were reasonably satisfied that defendant was negligent in its failure to notify him of its inability to deliver the telegrams, and that he suffered mental pain and anguish on account of the absence of his father-in-law.
This we think was manifestly erroneous, because it relieved plaintiff of the burden of proving an essential part of his case, viz., that the breach of duty charged was the proximate cause of his mental suffering — which necessarily included proof that plaintiff could and would have seasonably reached his father-in-law by other means, and that he could still have secured his presence in due time, and that he would have done so. As the jury were instructed, they were authorized to ignore those requirements, and to render a verdict upon the finding merely of a negligent failure to notify. Such an instruction was necessarily prejudicial, and must work a reversal of the judgment.
Other questions need not be noticed, as they will probably not recur.
Let the judgment be reversed, and the cause remanded for another trial.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.
1 Ante, p. 129.